Title: From George Washington to the Board of War, 27 October 1778
From: Washington, George
To: Board of War


          
            Gentlemen
            Head qrs [Fredericksburg] Octobr 27. 1778
          
          In the Letter, which I had the honor of addressing to you on the 18 Instant—I mentioned the scanty size of many of the Blankets, which had come to the hands of the Cloathier. By this conveyance by Wm Jones, I think it proper to send one for the inspection of the Board—by which they will find—how much we have been deceived—and the public imposed on in this essential article of supply; and also the necessity there is—for purchasing more if it can be possibly done. I do not know whether these were originally imported by the states—or procured in the Country; but it may not be improper for the Board to instruct the Agents to be particularly careful upon future occasions that similar inconveniences may not happen. I have the Honor to be with great respect Gentn Yr Most Obed. st
          
            G.W.
          
        